Richard B. Adkisson, Chief Justice. Appellant, First State Bank, junior mortgagee in a foreclosure action against appellees, Charles and Darlena Shaver, sought summary judgment in foreclosure of a business loan of $46,902.57 made September 5,1980. The Washington County Chancery Court found the loan agreement to be usurious under the governing federal law, section 511 of the Monetary Control Act of 1980 (12 U.S.C. § 86a) and ordered, as remedy, all payments made by the Shavers to be credited as principal. Since an examination of the record reflects the appeal is from the original judgment, this case is governed by our per curiam in First State Bank of Springdale v. Shaver, 279 Ark. 30, 648 S.W.2d 453 (1983) in which we held that the notice of appeal was not filed within the statutory time limit provided for in Ark. R. App. P. Rule 4 (a). The judgment of the lower court is affirmed and the appeal is dismissed.